December 20, 1971



The Honorable Bevinston Reed        Opinion NO. M-1019
Commissioner of Higher Education
Coordinating Board                  Re: Authority of Coordinatinq
Texas College and University System     Board to microfilm records
P.0, Box 12788 Capitol Station          of student borrowers under
Austin, Texas 78711                     the Hinson-Hazelwood College
                                        Student Loan Program, Article
                                        2654g, Vernon's Civil Stat-
                                        utes, regardless of whether
                                        their accounts have been
                                        paid in full, and related
Dear Mr. Reed:                          questions.

     In your recent letter to this office you ask our opinion con-
cerning the following questions:

     1.   Does the Coordinating Board have the authority
          to microfilm records of Hinson-Hazelwood College
          Student Loan borrowers, whether or not their
          accounts have been paid in full?

     2.   Will microfilm copies of legal documents such
          as applications, notes, etc, be acceptable as
          legal evidence?

     3.   If affirmative opinions are issued for Ques-
          tions 1 and 2, and all such files are micro-
          filmed, does the Coordinating Board have
          authority to destroy the original files of
          all Hinson-Hazelwood,College Student Loan
          borrowers regardless of whether their accounts
          have been paid in full or not?

     The Coordinating Board, Texas Collegeland University System,
is charged by Section 1, of Article 26549, with the administration
of the student loan program authorized pursuant to the Texas




1 All Articles referred to are Vernon's Civil Statutes.
                                 -4969-
Honorable Mr. Reed, page 2          (M-1019)



Constitution, Article III, Section 50b.

     Section 4 of Article 5441a, permits the head of any depart-
ment or institution of this State to request that the State Di-
rector and Librarian make photographic reproductions of the
public records of the department or institution.  By satisfying
the various provisions of Article 5441a, the Coordinating Board
may commit to microfilm any of the official public records of the
Board. It is the opinion of this office that such microfilming
of college student loan records would be permissible without
regard to whether the accounts have been paid in full.

     Article 3731b provides for the admissibility into evidence
in judicial proceedings of microfilm copies of official state
records. We conclude from this that even though.vou did not
destroy the original of the loan records in question, the micro-
film cony of such original records would be available for legal
purpose, provided the provisions of Article 373113 are satisfied.

     Article 5441a, establishes the-procedure   my which original
public records of the State may be aestrovec.   Section 3 of that
Article provides, in part, as follows:

          "Furthermore, with the approval of the State
     Director and Librarian the head of any department
     or institution may destroy any public records in
     his custody which, in his opinion have no further
     legal, administrative or historical value, pro-
     vided, however, that he shall first file application
     to do so with the State Director and Librarian, de-
     scribing in such application the original purposes
     and contents of such public records, and provided
     further. that the approval of the State Auditor
     shall also be acquired with regard to the des-
     truction of public records of a fiscal or financial
     nature."

     Until the approval required by this statute has been secured
the original "public record" of the State may not be destroyed.

                       SUM"IARY

          The Coordinating Board of the Texas College
     and University System has authority under Sec-
     tion 4 of Article 5441a, Vernon's Civil Statutes,
     to microfilm loan records (public records) made
     under the college student loan program, Article


                                  -4970-
Honorable Mr. Reed, page 3         (M-1019)




    2654g, Vernon's Civil Statutes, without regard to
    whether the loan accounts have been paid in full.
    The originals of the microfilmed public records
    may not be destroyed until the provisions of Ar-
    ticle 5441a, Vernon's Civil Statutes, have been
    satisfied.

                                         yours,




                                  ey General of Texas

Prepared by James H. Quick
Assistant Attorney General

Kerns Taylor, Chairman
W.E. Allen, Co-Chairman

Sam Jones
Lonny Zwiener
John Banks
Lewis Jones

SAM MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                -4971-